0DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/13/2020 and 10/20/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 13-19, 21 and 24 have been allowed.
	Claims 1-12, 20 and 22-23 have been cancelled.
	Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s arguments (pages 4-8) of 06/16/2022, amended claims filled on 06/16/2022 and closet prior art of record Tada (US20110285335A1).
Tada discloses a booster circuit for boosting a power supply voltage supplied from a power supply circuit, a fail safe circuit arranged between the inverter circuit and the motor, and a fail safe drive unit for outputting a signal for turning ON/OFF a semiconductor switching element of the fail safe circuit. A boost voltage output from the booster circuit is supplied to the driver circuit and also supplied to the fail safe drive unit. The fail safe drive unit drives the semiconductor switching element of the fail safe circuit by such boost voltage.
In regards to claim 13, Tada either individually or in combination with other prior art fails to teach or render obvious wherein the ECU comprise two channels, with an application specific integrated circuit (ASIC) for each channel, wherein each ASIC contains multiple functional blocks and is configured to implement safety features in hardware, wherein a single external MCU that is shared by the two channels is configured to set parameters for the functional blocks.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662